Case 2:19-cv-03432-RSWL-AS Document 55 Filed 12/10/20 Page 1 of 10 Page ID #:845



   1                                                                         'O'

   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT

   9                     CENTRAL DISTRICT OF CALIFORNIA

  10
  11
       TEDDY’S RED TACOS CORP., a               Case No. 2:19-cv-03432-
  12                                            RSWL-ASx
       California limited
  13   liability company,                       ORDER re: Defendant and
  14                  Plaintiff,                Counter-Claimant’s Motion
                                                to Strike Counter-
  15         v.                                 Defendants’ Answer, or in
                                                the Alternative Dismiss
  16                                            the Answer, and Enter
       THEODORO VAZQUEZ SOLIS dba               Default [51]
  17   TEDDY’S RED TACOS, an
  18   individual, TEDDY’S
       ORIGINAL RED TACOS dba
  19   TEDDY’S RED TACOS, an
       unknown business entity,
  20   WAEL KHALIL dba TEDDY’S
       RED TACOS, an individual,
  21   SILENT PARTNER ENTERPRISES
  22   LLC dba TEDDY’S RED TACOS,
       a California limited
  23   liability company, and
       DOES 1 through 50,
  24   inclusive,
  25                  Defendants.
  26
  27
  28
                                            1
Case 2:19-cv-03432-RSWL-AS Document 55 Filed 12/10/20 Page 2 of 10 Page ID #:846



   1   THEODORO VAZQUEZ SOLIS, an
       individual,
   2
                  Counter-Claimant,
   3
             v.
   4
   5   TEDDY’S RED TACOS CORP.
       dba TEDDY’S RED TACOS, a
   6   corporation, NANCY GOMEZ,
   7   an individual, JORGE
       GOMEZ, an individual, and
   8   DOES 1 through 50,
       inclusive,
   9
                  Counter-Defendants.
  10
  11         Currently before the Court is Defendant and
  12   Counter-Claimant Theodoro Vazquez Solis’s (“Vazquez”)
  13   Motion to Strike Counter-Defendants’ Answer, or in the
  14   Alternative Dismiss the Answer, and Enter Default
  15   Against Counter-Defendants (the “Motion”) [51].                   Having
  16   reviewed all papers submitted pertaining to the Motion,
  17   the Court NOW FINDS AND RULES AS FOLLOWS: the Court
  18   DENIES Vazquez’s Motion.
  19                                I.   BACKGROUND
  20   A.    Factual Background
  21         This case arises out of a trademark dispute.
  22   Plaintiff and Counter-Defendant Teddy’s Red Tacos Corp.
  23   (“Plaintiff” or “Teddy’s Red Tacos”) claims that it owns
  24   the trademark for “Teddy’s Red Tacos” in association
  25   with goods and services under U.S. Trademark
  26   Registration No. 88285172 (“Teddy’s Mark”).                  Decl. of
  27   Shahrokh Sheik ¶ 2, ECF No. 51.              Vazquez disputes this,
  28   and contends that Plaintiff’s claim is a fraudulent,

                                            2
Case 2:19-cv-03432-RSWL-AS Document 55 Filed 12/10/20 Page 3 of 10 Page ID #:847



   1   competing application for Teddy’s Mark pending with the
   2   U.S. Patent and Trademark Office, and that Vazquez is
   3   the sole owner of Teddy’s Mark under Registration No.
   4   88435730.      Countercl. ¶ 13, ECF No. 14.
   5         Vazquez opened the first Teddy’s Red Tacos taco
   6   stand in October 2016.          Id. ¶ 15.      Vazquez claims that
   7   given his success, in or about June 2018, Jorge Gomez
   8   approached him to partner in a new restaurant location
   9   at 9532 Whittier Blvd., Pico Rivera, California, 90660
  10   (the “Pico Location”), wanting to use Teddy’s Mark,
  11   Vazquez’s “secret red birria sauce,” and Vazquez’s
  12   recipes (the “Mixes”).          Id. ¶ 17.      Jorge Gomez claimed
  13   to have already invested $120,000 into the Pico
  14   Location.      Id. ¶ 18.
  15         Vazquez alleges that he and Jorge Gomez, along with
  16   Gomez’s wife, Nancy Gomez (the “Gomezes”), orally agreed
  17   that if Vazquez provided a contribution of (1) $67,375,
  18   (2) the Mixes, and (3) a limited, nonexclusive,
  19   revocable license to use Teddy’s Mark for the Pico
  20   Location, together they would create an entity to
  21   equally own and share profits (the “Agreement”).                    Id. ¶
  22   19.
  23         Plaintiff was formed on August 27, 2018, when Nancy
  24   Gomez filed the Articles of Corporation, naming Nancy
  25   Gomez and Vazquez as 50% shareholders.                Id. ¶ 22.
  26   Vazquez claims he satisfied his monetary contribution by
  27   giving the Gomezes a truck valued at $50,000, a $7,375
  28   check, and $10,000 in cash.              Id. ¶ 23.    By September 5,

                                            3
Case 2:19-cv-03432-RSWL-AS Document 55 Filed 12/10/20 Page 4 of 10 Page ID #:848



   1   2018, a Statement of Information was filed naming Nancy
   2   Gomez and Vazquez as the only officers and directors of
   3   Plaintiff.      Id. ¶ 24.      The Pico Location opened in late
   4   October 2018.       Id. ¶ 25.
   5         Vazquez claims that, around March 12, 2019, the
   6   Gomezes locked him out of the Pico Location and stopped
   7   making payments to him in breach of the Agreement.                    Id.
   8   ¶ 26.     Vazquez claims that the Gomezes continue to use
   9   Teddy’s Mark without his permission and serves fake
  10   Mixes, attempting to pass them off as the original
  11   Mixes.     Id. ¶ 27.
  12   B.    Procedural Background
  13         On April 26, 2019, Plaintiff filed its Complaint
  14   [1] alleging trademark infringement-related claims.                     On
  15   June 25, 2019, Vazquez answered [13] and filed a
  16   Counterclaim [14] against Teddy’s Red Tacos, Nancy
  17   Gomez, and Jorge Gomez (collectively, “Counter-
  18   Defendants”).       On August 13, 2019, Counter-Defendants
  19   filed their Answer [24] to Vazquez’s Counterclaim [14].
  20   Vazquez filed a Motion for Preliminary Injunction [20],
  21   which the Court denied [30] on October 10, 2019.
  22         On December 30, 2019, the Court granted [34]
  23   Plaintiff and Counter-Defendants’ Counsel’s Motion to
  24   Withdraw [31].        The Court ordered Plaintiff and Counter-
  25   Defendants to file a notice of appearance of new counsel
  26   by January 31, 2020.          See Order re Motion to Withdraw as
  27   Counsel of Record Without Substitution for Plaintiff and
  28   Counter-Defendants (“December 30, 2019 Order”) 8:10-13,

                                            4
Case 2:19-cv-03432-RSWL-AS Document 55 Filed 12/10/20 Page 5 of 10 Page ID #:849



   1   ECF No. 34.       Plaintiff and Counter-Defendants have not
   2   filed a notice of appearance of new counsel to date.
   3         On July 2, 2020, the Court denied without prejudice
   4   [44] Vazquez’s Motion to Dismiss Claims and Enter
   5   Default Against Counter-Defendants [37].                 On August 12,
   6   2020, the Court struck [45] Plaintiff’s Complaint [1].
   7         Vazquez filed the instant Motion [51] on August 31,
   8   2020.     Counter-Defendants failed to respond.
   9                              II.    DISCUSSION
  10   A.    Legal Standards
  11         “District courts have inherent power to control
  12   their dockets.        In the exercise of that power they may
  13   impose sanctions including, where appropriate, default
  14   or dismissal.”        Thompson v. Hous. Auth. of City of L.A.,
  15   782 F.2d 829, 831 (9th Cir. 1986).               Accordingly, a court
  16   may strike an answer or enter default against a party as
  17   a sanction.       See, e.g., Dreith v. Nu Image, Inc., 648
  18   F.3d 779, 788 (9th Cir. 2011); Adriana Int’l Corp. v.
  19   Thoeren, 913 F.2d 1406, 1412 (9th Cir. 1990).                  Before
  20   doing so, however, a court must consider five factors:
  21   “(1) the public’s interest in expeditious resolution of
  22   litigation; (2) the court’s need to manage its docket;
  23   (3) the risk of prejudice to the other party; (4) the
  24   public policy favoring the disposition of cases on their
  25   merits; and (5) the availability of less drastic
  26   sanctions.”       Hester v. Vision Airlines, Inc., 687 F.3d
  27   1162, 1169 (9th Cir. 2012) (citing Dreith, 648 F.3d at
  28   788).

                                            5
Case 2:19-cv-03432-RSWL-AS Document 55 Filed 12/10/20 Page 6 of 10 Page ID #:850



   1   B.    Discussion
   2         Vazquez requests that the Court strike, or
   3   alternatively dismiss, Counter-Defendants’ Answer and
   4   enter default against Counter-Defendants for failure to
   5   serve timely discovery responses, failure to prosecute,
   6   and failure to obey court orders.              Mot. to Strike
   7   Counter-Defs.’ Answer, or in the Alternative Dismiss the
   8   Answer, and Enter Default (“Mot.”) 1:3-9, ECF No. 51.
   9         Vazquez cites to Federal Rule of Civil Procedure
  10   (“Rule”) 37(b)(2)(A)(iii) in support of his motion to
  11   strike, asserting that this rule allows the Court to
  12   sanction a party who fails to obey court orders or
  13   respond to discovery.          Id. at 4:11-16.        However,
  14   Vazquez’s reliance on Rule 37(b)(2)(A)(iii) is
  15   inapposite.       Rule 37(b)(2)(A)(iii) authorizes the Court
  16   to strike a pleading “[i]f a party . . . fails to obey
  17   an order to provide or permit discovery,” and Vazquez
  18   does not allege that Counter-Defendants failed to obey a
  19   discovery order in this Action.              Because this rule
  20   clearly requires the violation of a discovery order as a
  21   prerequisite for sanctions, the Court DENIES Vazquez’s
  22   motion to strike on this basis.
  23         In the alternative, Vazquez argues that the Court
  24   should dismiss Counter-Defendants’ Answer under Rule
  25   41(b).     Id. at 6:5-9.       Specifically, Vazquez contends
  26   that Counter-Defendants’ Answer arises from the same set
  27   of facts as Plaintiff’s Complaint, and “[s]ince the
  28   Complaint has been struck, so should the Answer.”                    Id.

                                            6
Case 2:19-cv-03432-RSWL-AS Document 55 Filed 12/10/20 Page 7 of 10 Page ID #:851



   1   at 6:9-18.      Rule 41(b) is also inappropriate for
   2   obtaining the relief Vazquez seeks, as it applies to
   3   dismissal of actions or claims.              See Fed. R. Civ. P.
   4   41(b) (“If the plaintiff fails to prosecute or to comply
   5   with these rules or a court order, a defendant may move
   6   to dismiss the action or any claim against it.”
   7   (emphasis added)).         Here, Vazquez seeks dismissal of
   8   Counter-Defendants’ Answer—not the Action or claims.
   9   Therefore, the Court DENIES the motion to dismiss.
  10         The Court acknowledges, however, that Counter-
  11   Defendants have been entirely absent from this Action
  12   for the past year.         Counter-Defendants have failed to
  13   respond to any discovery requests, numerous attempts to
  14   meet and confer, Vazquez’s previous motion to dismiss
  15   and request for terminating sanctions, and the instant
  16   Motion.     Mot. 1:10-17.       Counter-Defendants also failed
  17   to meet requirements related to the Rule 16 Final
  18   Pretrial Conference, thereby stalling litigation and
  19   prompting Vazquez to seek court intervention.                  Id. at
  20   5:17-20.
  21         Additionally, Local Rule 83-2.2.2 provides that
  22   “[n]o organization or entity of any other kind,”
  23   including corporations, “may appear in any action or
  24   proceeding unless represented by an attorney.”                   Case law
  25   is in accord.       See, e.g., Reading Int’l, Inc. v.
  26   Malulani Grp., Ltd., 814 F.3d 1046, 1053 (9th Cir. 2016)
  27   (citing In re Highley, 459 F.2d 554, 555 (9th Cir.
  28   1972)); D-Beam Ltd. P’ship v. Roller Derby Skates, Inc.,

                                            7
Case 2:19-cv-03432-RSWL-AS Document 55 Filed 12/10/20 Page 8 of 10 Page ID #:852



   1   366 F.3d 972, 973-74 (9th Cir. 2004) (citations
   2   omitted).      Plaintiff and Counter-Defendants’ counsel
   3   withdrew in December 2019, and Teddy’s Red Tacos has
   4   failed to obtain counsel since that date.                 This is so
   5   despite Teddy’s Red Tacos having been expressly warned
   6   that if it failed to file a notice of appearance of new
   7   counsel by January 31, 2020, “the Court may strike its
   8   pleadings, dismiss its claims against Defendants, and
   9   enter default on Counter-Claimant Vazquez’s claims.”
  10   December 30, 2019 Order 8:15-20.
  11         Vazquez’s Counterclaim against Teddy’s Red Tacos
  12   cannot move forward because Teddy’s Red Tacos, as a
  13   corporation, cannot proceed pro se.               Further, Teddy’s
  14   Red Tacos violated the Court’s December 30, 2019 Order
  15   when it failed to retain new counsel and file a notice
  16   of appearance.        The Court therefore finds that the
  17   public’s interest in expeditious litigation and the
  18   Court’s need to manage its docket weigh heavily in favor
  19   of striking the Answer as to Teddy’s Red Tacos and
  20   entering default.         The Court also finds that Teddy’s Red
  21   Tacos’s failure to obtain new counsel, coupled with its
  22   unresponsiveness in this Action, has prejudiced Vazquez
  23   by not only delaying this litigation but also making it
  24   impossible for Vazquez to obtain a decision on the
  25   merits.     No alternative sanction would be of any effect
  26   in this Action, where Teddy’s Red Tacos has made no
  27   ascertainable effort to retain counsel or defend itself
  28   for a year.       These factors all weigh in favor of

                                            8
Case 2:19-cv-03432-RSWL-AS Document 55 Filed 12/10/20 Page 9 of 10 Page ID #:853



   1   striking the Answer as to Teddy’s Red Tacos and entering
   2   default, and together they outweigh the public policy
   3   favoring disposition of cases on their merits here.
   4         Accordingly, the Court STRIKES Teddy’s Red Tacos
   5   from Counter-Defendants’ Answer and ENTERS DEFAULT
   6   against Teddy’s Red Tacos.               See Forever 21, Inc. v.
   7   Nat’l Stores Inc., No. 2:12-cv-10807-ODW(JCGx), 2014 WL
   8   12579815, at *1-2 (C.D. Cal. June 19, 2014) (striking
   9   answer and entering default where the defendant-
  10   corporation failed to obtain new counsel); Emp.
  11   Painters’ Tr. v. Ethan Enters., Inc., 480 F.3d 993, 998
  12   (9th Cir. 2007) (“[W]e have recognized default as a
  13   permissible sanction for failure to comply with local
  14   rules requiring representation by counsel.”).
  15         With respect to the remaining Counter-Defendants,
  16   Nancy Gomez and Jorge Gomez have likewise failed to
  17   participate in this Action even though, as individuals,
  18   they are deemed and permitted to appear pro se.                   See
  19   Mot. 1:10-17, 5:17-20; December 30, 2019 Order 8:13-15;
  20   Local Rule 83-2.2.1-.2.           Therefore, based on the Court’s
  21   inherent power to manage its docket, the Court ORDERS
  22   Nancy Gomez and Jorge Gomez to show cause by December
  23   18, 2020, as to why the Court should not strike their
  24   Answer.     If Nancy Gomez or Jorge Gomez fails to show
  25   good cause, the Court will strike that Counter-
  26   Defendant’s Answer and enter default.
  27   ///
  28   ///

                                            9
Case 2:19-cv-03432-RSWL-AS Document 55 Filed 12/10/20 Page 10 of 10 Page ID #:854



   1                             III.     CONCLUSION
   2         Based on the foregoing, the Court DENIES Vazquez’s
   3    Motion.     The Court STRIKES Teddy’s Red Tacos from
   4    Counter-Defendants’ Answer and DIRECTS the Clerk of
   5    Court to enter default as to Teddy’s Red Tacos.
   6         The Court ORDERS Nancy Gomez and Jorge Gomez to
   7    show cause by December 18, 2020, as to why the Court
   8    should not strike their Answer.              If Nancy Gomez or
   9    Jorge Gomez fails to show good cause, the Court will
  10    strike that Counter-Defendant’s Answer and enter
  11    default.
  12
             IT IS SO ORDERED.
  13
  14                    10
        DATED: December __, 2020                 /s/ Ronald S.W. Lew
                                                 _________________________
                                            HONORABLE RONALD S.W. LEW
  15
                                            Senior U.S. District Judge
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            10
